                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DANNY GOSSAGE                                                                          PLAINTIFF
ADC #139358

v.                               Case No: 2:18-cv-00002-KGB

PATRICK DRUMAND                                                                      DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Danny Gossage’s complaint is dismissed without prejudice.

       So adjudged this the 11th day of February, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
